UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7596



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


BERESFORD DAVIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
98-01-PJM, CA-98-4155-PJM)


Submitted:   April 27, 2000                  Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Beresford Davis, Appellant Pro Se. Rod J. Rosenstein, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Beresford Davis seeks to appeal the district court’s orders

denying his 28 U.S.C.A. § 2255 (West Supp. 1999) motion and his

“Motion to amend findings, make additional findings, and set aside

judgment” putatively filed under Fed. R. Civ. P. 52(b).1

     Addressing first Davis’ appeal from the denial of his § 2255

motion, we dismiss for lack of jurisdiction because Davis’ notice

of appeal was not timely filed.       Parties are accorded sixty days

after entry of the district court’s final judgment or order to note

an appeal where the United States is a party, see Fed. R. App. P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on

August 9, 1999.2    Davis’ notice of appeal was filed on November 5,


     1
       Given Davis’ request that the district court “set aside
judgment,” we construe this also as a motion under Fed. R. Civ. P.
60(b).
     2
       Although the order from which Davis appeals was filed on
August 6, 1999, it was entered on the district court’s docket sheet
on August 9, 1999. August 9, 1999, is therefore the effective date
of the district court’s decision.     See Fed. R. Civ. P. 58 and
79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2
1999.3   Because Davis failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal.4

     Addressing Davis’ appeal from the denial of his Rule 52(b) and

Rule 60(b) motion, we find no abuse of discretion, and accordingly

affirm the district court’s denial. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                               AFFIRMED IN PART, DISMISSED IN PART




     3
       For the purpose of this appeal we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).
     4
       Although a timely motion under Fed. R. Civ. P. 52(b) or Fed.
R. Civ. P. 59(e) will toll the running of this appeal period
pending resolution of the motion, we find that Davis’ motion, filed
on September 22, 1999, was outside the ten-day period prescribed in
these rules.


                                 3